Citation Nr: 1812656	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) from November 6, 2006 to December 23, 2008, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his acquaintance


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 1982 and from December 1982 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a total disability rating.

In December 2008, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This matter was most recently denied by the Board in January 2015, after which the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued an Order granting the parties' April 2016 Joint Motion for Remand (JMR).  

In September 2016, the Board remanded the case for further development of the record, including obtaining a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In a December 2017 rating decision, and during the pendency of the appeal, the RO granted entitlement to a TDIU, effective December 24, 2008.  As this only represents a partial grant of the benefit sought on appeal, the issue of entitlement to a TDIU from November 6, 2006 to December 23, 2008 remains before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).  For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. 

The Veteran contends that he is entitled to TDIU based upon his service-connected disabilities from November 6, 2006 to December 23, 2008.  The Veteran has been granted a TDIU, effective December 24, 2008.  For the period on appeal from November 6, 2006 to December 23, 2008, the Veteran was service-connected for right shoulder bursitis, rated at 30 percent; a left knee disability rated at 10 percent; left shoulder bursitis rated at 10 percent; and right eyebrow scar rated as noncompensable.  His combined disability rating is 50 percent from November 6, 2006 to December 23, 2008.  Therefore, the Veteran does not meet the scheduler criteria for TDIU, see 38 C.F.R. § 4.16(a), and his claim must be considered under the criteria of 38 C.F.R. § 4.16(b).

In the instant case, the Veteran has been unemployed since February 2005.  The Veteran contends that he had been unable to work since a February 2005 motor vehicle accident (MVA) which exacerbated his service-connected disabilities, especially in his right shoulder. 

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), received in November 2006, shows the Veteran was employed by the Department of Public Works from May 1998 to June 2002; by Angus Heat and Air from July 2003 to July 2004; and by Blackwell Heat and Air from November 2004 to February 2005.  The Veteran indicated that he left his last job because of his disability.  He reported that he had a high school education and completed a heating and air conditioning course from 1997 to 1998.

A March 2007 VA examination report reflects that the examiner opined that the Veteran's bilateral shoulder and left knee disabilities did not significantly impair his activities of daily living or ability to perform sedentary employment activities.  However, the examiner also found that the Veteran's service-connected disabilities did impair his ability to perform physical employment activities required of a heating/air conditioning repairman.  Therefore, the examiner concluded that the bilateral shoulder and left knee disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experiences.

A Counseling Record-Narrative Report (CR-NR) dated in November 2007, reflected that the Veteran possessed marketable skills based on military and civilian education, training, labor market information, or work experience, and that his skills were transferrable, although his disabilities would preclude him from working in any jobs performed while on active duty.

A December 2007 Psychometric Testing and Disability Consultant report determined that based on self-reported history, records, observations and formal testing, the Veteran had moderate impairment in the activities of daily living; marked impairment in social and occupational functioning, and concentration, persistence and pace; and was unable to adapt to work settings.  The practitioner concluded that, "As a result of the evaluation and current available information, it is clear that he: has a serious employment handicap; has a service[-]connected disability rated at 20 percent or more; achievement of a vocational goal is not currently feasible; is unemployable; is in need of independent living services; can achieve measurable improvement in independence in daily living . . . ."  

In January 2008, the Veteran was granted Social Security Administration (SSA) disability benefits based on the combined manifestations of his right shoulder disabilities (service-connected), cervical spondylosis (not service-connected) and left knee osteoarthritis (service-connected).  The SSA adjudicator concluded that considering the Veteran's age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that the Veteran could perform.  

A CR-NR dated in December 2009 shows the Veteran lacked transferable vocational skills that would be compatible with the disability limitation and were not consistent with demonstrated and/or measured interests, aptitudes and abilities.  Also, the local labor market did not offer a reasonable opportunity for suitable employment for someone with the Veteran's transferable vocational skills.  Thus, it was determined that the Veteran had an employment handicap that was due to him having a significant impairment in terms of his ability to prepare for, obtain, or retain employment.  It was determined that the achievement of a vocational goal was not reasonably feasible based on the severity of his conditions and his self-report. 

In sum, the record contains evidence which fails to differentiate between impairment stemming from service-connected and non-service connected disabilities. An award of TDIU is based on impairment from service-connected disabilities alone.  In light of the foregoing, referral of the question of entitlement to an extraschedular total disability rating based upon individual unemployability is warranted.  

Accordingly, the case is REMANDED for the following actions:

Refer the issue of a TDIU to the Director of Compensation Service for consideration of extraschedular TDIU.  If TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




